Citation Nr: 1636032	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  12-29 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher evaluation for status post injury right thumb (claimed as increase in hand) previously post traumatic arthritis, right thumb, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for high blood pressure.

3.  Entitlement to service connection for diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1980 to June 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2016.  A transcript of the hearing has been added to the record.

The Veteran's record before the VA consists of an electronic record located in Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for high blood pressure and for diabetes mellitus type II are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right thumb disability is manifested by pain, limited motion, weakness, stiffness, and occasional locking.  Limitation of motion with a gap of more than two inches (5.1cm) between the thumb pad and the fingers, ankylosis, or amputation of the right thumb is not shown.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for service-connected status post injury right thumb have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5228 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and to assist

The development of the Veteran's claim has been consistent with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulation.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran was given the required VCAA notice by a letter of February 2010.  All available, relevant evidence necessary to decide the issue on appeal has been identified and obtained.  The evidence of record includes statements of the Veteran, service treatment records, VA treatment records, and private treatment records.  The Veteran underwent a VA medical examination of his right thumb in April 2016.  The examiner interviewed and examined the Veteran, reviewed the VA claims folder, and documented the Veteran's current condition.  The Board finds the report of the April 2016 examination to be adequate.  See 38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the RO did not readjudicate the claim in a supplemental statement of the case, it did readjudicate the increased rating claim in an April 2016 rating decision.  As the merits of the case, to include the April 2016 examination report, were reviewed at that time, the Board finds that there is no prejudice to the Veteran in proceeding to a decision.

In addition, the June 2016 Board hearing met the due process requirements of 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The VLJ fully explained the issue on appeal and suggested the submission of evidence that would be advantageous to the Veteran's claim.  The record was also held open for 30 days in order for the Veteran to submit additional evidence.  The Veteran did submit additional medical records that relate to his diabetes mellitus claim, though he did not submit a waiver of consideration of that evidence.  As that claim is being remanded for additional development, the RO will have the opportunity to review the private medical evidence in its readjudication of the claims. 

Higher evaluation of right thumb disability

Rating principles, generally

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).  "Staged" ratings may be appropriate if the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings in distinct time periods during the period under review.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2015).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2015).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2015).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaligned joints due to healed injury are entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2015).  Pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  

Analysis

The Veteran seeks an increased disability rating for his right thumb disability.  See Veteran's claim of January 2010.  The disability is currently rated under Diagnostic Code 5010-5228 (degenerative arthritis; limited motion of the thumb).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  See 38 C.F.R. § 4.27 (2015).  The disability has been assigned a 10 percent rating on the basis of limited, painful motion of the thumb and x-ray evidence of arthritis in multiple joints of the thumb.  See rating decision of September 2010.  Where x-ray evidence of degenerative arthritis is presented, but the loss of range of motion is noncompensable, a 10 percent disability rating will be assigned under Diagnostic Code 5003.

Arthritis due to trauma and substantiated by x-ray findings will be rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).  Diagnostic Code 5010 instructs to rate under Diagnostic Code 5003 (degenerative arthritis).  Under that diagnostic code, arthritis of a major joint or group of minor joints is to be rated under the criteria for limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).  For the purpose of rating disabilities due to arthritis, the interphalangeal, metacarpal, and carpal joints of the upper extremities are considered a group of minor joints, ratable on a parity with major joints.  See 38 C.F.R.§ 4.45 (2015).  Where limitation of motion of the joint is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  While the thumb is not a major joint, it is a collection of minor joints for the purposes of 38 C.F.R. § 4.45.

Limitation of motion of the fingers is rated under Diagnostic Codes 5228 to 5230 (2010).  Under Diagnostic Code 5228, limitation of motion of the thumb warrants a 20 percent disability rating for a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, warrants a 10 percent evaluation for both the major and minor thumb.  A gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, warrants a noncompensable evaluation.

The Veteran underwent a VA examination in April 2010.  The examiner noted the Veteran's reported symptoms of pain, limited motion, weakness, and stiffness.  The Veteran described severe, daily flare-ups that last minutes and are precipitated by prolonged use of the right hand in "gripping/pinching/twisting/lifting/carrying."  He reported "an episodic course since onset with increasing intensity and frequency of exacerbations."  Active range of motion testing showed no gap between the right thumb pad and the fingers.  There was objective evidence of pain.  No additional or new limitation of motion followed upon repetitive motion.  The examiner found "decreased right thumb add/abd/opp/ff/ext strength 4+5."  X-rays showed "mild degenerative change in the first metacarpal phalangeal and distal interphalangeal joints."  The disability's impact on occupational activities was noted as "problems with lifting and carrying."  The condition was found to have a "mild" effect on the daily activities of chores, shopping, feeding, bathing, dressing, grooming, and toileting.  The effect on exercise, sports, and recreation was moderate. See April 2010 VA examination report.

In February 2012, the Veteran's "thumb CMC joints" were found to be "moderate tight," and there was opposition to all digits.  See VA treatment record of February 2012.  A diagnosis of bilateral carpal tunnel syndrome was also noted.  Id.

In June 2014, the Veteran reported "some burning pain in right thumb and metacarpal as well as numbness and tingling in both hands."  The clinician noted that the Veteran used wrist splints at night with some relief.  See VA treatment record of June 2014.  In August 2015, the Veteran's "thumb CMC joint" was found to be "supple," and there was opposition to all digits.  See VA treatment record of August 2015.

The Veteran has been diagnosed with "trigger thumb (R)."  See VA treatment record of December 2015.  He has reported "minimal AM trigger" and characterized his pain as 2/10 at best and 5/10 at worst.  Id.  In November 2015, a VA treatment record noted an "approx. 1 year history of pain and catching of thumb."  The active range of motion of the right thumb was found to be: "MP 5/45; IP -15/40; ABD 45*; OPP 2, 3, 4, 5."  The assessment was: "symptoms consistent with (R) trigger thumb and bilateral carpal tunnel syndrome."  See VA treatment record of November 2015.

The Veteran has complained of right thumb pain and occasional locking.  See VA treatment record of June 2015.  The frequency of the locking is three to four times per week on the "right thumb MP and IP joint."  See VA treatment record of November 2015.  Upon physical examination, "mild tenderness to palpation over R thumb A1 pulley" and "no reproducible locking/triggering" were found.  Id.

A VA treatment record of January 2016 notes the Veteran's "history of mild-mod carpal tunnel syndrome (bilateral), and history of R thumb triggering."  The Veteran reported that his symptoms had been "stable."  See VA treatment record of January 2016.

The Veteran underwent a VA examination of his thumb again in April 2016.  He reported that his right thumb "is constantly painful and occasionally locks mainly at the level of [the] MP and IP joints."  He claimed to have difficulty making a fist. There was no report of swelling or redness.

The initial range of motion of the right thumb was "abnormal or outside of normal range."  Maximum extension was "MCP 0 deg; IP 0 deg," and maximum flexion was "MCP 90 deg; IP 90 deg."  The gap between the pad of the thumb and the fingers was 0.3 cm.  There was no additional functional loss or range of motion after repetitive use testing with at least three repetitions.

Opposition with the thumb exhibited pain.  There was mild tenderness "on palpation over the first right MPJ."  Muscle strength of the right hand was 5/5.  There was no muscle atrophy, no ankylosis, and no scar.  The Veteran does not use an assistive device.  The examiner noted that x-rays of February 2015 showed "mild ostearthritis of the distal interphalangeal joints and intercarpal joints" and alignment that was "within normal limits."

The Veteran reported having functional loss or impairment.  With respect to flare-ups, the Veteran stated that weight-bearing, shaking hands, opening jars, making a fist, moving a car's wheel all increase his right-hand pain.  Pain was found to cause functional loss.  The diagnosed condition was found to not impact "the Veteran's ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.)".

The Veteran was not examined immediately after repetitive-use testing over time or during a flare-up.  The examiner was "unable to say without mere speculation" whether pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over a period of time or during a flare-up.  The examiner explained: "To be able to ascertain an objective assessment, patient will need to be present and examined when weakness, fatigability or incoordination would potentially and significantly limit his functional ability with repeated use over a period of time . . . [or] with flare-ups."  See VA examination report of April 2016.

At the June 2016 Board hearing, the Veteran testified that his right thumb "locks down by itself."  He further reported that the lower joint is "constantly in pain" and "constantly burning," which causes him to rub it constantly.  He treats the condition with ice and medication.  He stated that he chose not to have surgery on his thumb because he was informed that following surgery he would no longer have flexibility of the thumb.  He stated that he wears braces on both hands due to his carpal tunnel syndrome which is caused by his diabetes.  The Veteran reported that he can come only "pretty close" to touching his pinky finger to his thumb and cannot touch "all the way."  See transcript of June 2016 Board hearing.

The Board acknowledges the Veteran's report of significant functional loss as a result of his right thumb disability, notably limited motion, constant pain, daily flare-ups, locking that occurs three to four times per week, and problems with lifting and carrying.  The Board places greater probative value, however, on the objective clinical findings which do not support the Veteran's contentions regarding the severity of his disability.  The competent medical evidence of record does not indicate upon testing that functional loss warrants a higher rating in this case.  During the most recent VA examination in April 2016, the Veteran's IP flexion was 90 degrees and IP extension was 0 degrees.  Maximum MCP flexion was 90 degrees, and maximum MCP extension was 0 degrees.  Furthermore, the gap between the pad of the thumb and the fingers was 0.3 cm.  The VA examiner specifically noted that there was no additional functional loss or range of motion after repetitive use testing with at least three repetitions.  An estimate as to limited range of motion during a flare-up or after repetitive-use testing over time could not be made by the examiner without resort to mere speculation.  Strength testing was normal and there was no atrophy. 

Based on this record, the Board is unable to make a finding that would warrant an increased evaluation for the Veteran's right thumb disability under 38 C.F.R. § 4.40 and 4.45.  The current 10 percent rating adequately compensates the Veteran for any functional impairment attributable to his service-connected right thumb disability.  See 38 C.F.R. §§ 4.41, 4.10 (2015).

The Board has considered whether another rating code is more appropriate than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The Veteran's service-connected right thumb disability is most appropriately rated under Diagnostic Code 5010-5228.  The Veteran has suggested no other diagnostic code.  Under Diagnostic Code 5224, a 10 percent disability rating is warranted for favorable ankylosis of the thumb, and a 20 percent disability rating is warranted for unfavorable ankylosis of the thumb.  The medical evidence of record does not indicate ankylosis.  See April 2016 VA examination report; April 2010 VA examination report.  Therefore a higher evaluation is not available pursuant to Diagnostic Code 5224.  Furthermore, there has been no amputation of the right thumb, or impairment analogous to amputation, so as to warrant the application of Diagnostic Code 5152.

The Board does not have authority to grant an extraschedular rating in the first instance but can determine that a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2015).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).
The Veteran has been assigned a 10 percent rating for his right thumb disability.  The Board finds that the rating criteria reasonably describe the Veteran's disability, which is manifested by pain, limited motion, weakness, stiffness, and occasional locking.  The Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate.  Referral for extraschedular consideration is therefore not required under 38 C.F.R. § 3.321(b)(1).

The Board notes that a claimant may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's conditions fail to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  In the case at hand, there is no evidence or allegation of additional symptoms or disabilities that have not been attributed to a specific service-connected condition.  The Veteran is service-connected for pseudofolliculitis, rated as zero percent disabling, in addition to his service-connected right thumb disability.  The Veteran has not argued that his service-connected right thumb disability results in further disability when looked at in combination with his other service-connected disability.

A total disability rating based on individual unemployability due to a service-connected disability (TDIU), when either expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that the issue of TDIU has not been raised in this case.  The Veteran has not asserted, and the medical evidence does not indicate, that his right thumb disability renders him unable to obtain or maintain a substantially gainful occupation within the meaning of 38 C.F.R. § 416(a).  The Board notes in this regard the Veteran's filing which clarified that he was "not claiming unemployability."  See report of general information of August 2011.

The Board finds that a preponderance of the evidence is against the Veteran's claim.  While the Veteran experiences functional loss due to his right thumb, there is no gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, which is the schedular basis for a 20 percent disability rating under Diagnostic Code 5228.  Because the symptoms of the Veteran's right thumb disability have remained relatively consistent throughout the period, there is no basis for awarding the Veteran a disability rating other than the currently assigned 10 percent for the right thumb at any time from January 28, 2010 to the present.  The benefit-of-the-doubt rule is not for application in this case, because the evidence is not approximately balanced.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to a higher evaluation for status post injury right thumb (claimed as increase in hand) previously post traumatic arthritis, right thumb, currently evaluated as 10 percent disabling, is denied.


REMAND

Service connection for hypertension and diabetes mellitus

The Veteran contends that his hypertension and diabetes mellitus are attributable to his service.  See Veteran's claim of January 2010.  Because a medical opinion is necessary in order for VA to make a decision in this case, VA has a duty to assist by providing medical examinations regarding the disabilities.  See 38 C.F.R. § 3.159(c)(4) (2015).

The Veteran has been diagnosed with hypertension as a current disability.  See November 2011 record of Dr. V. C.  An undated service treatment record documents a blood pressure reading of 138/90.  No service treatment record documents a diagnosis of hypertension.  A VA treatment record states, without citation to a record, that the Veteran's hypertension was diagnosed in 1984 ("HTN: Dx 1984").  See VA treatment record of August 2011.  A private treatment record indicates that the Veteran was diagnosed with hypertension in 1985.  See June 2011 record of Dr. P. T.  The Veteran's exit examination of March 1984 lists his blood pressure as 124/84, and the Veteran did not note having high blood pressure on the examination form.  The Veteran states that he was told by a doctor during service that he was "borderline" with respect to hypertension.  See transcript of June 2016 Board hearing.  He also states that he was told by a doctor six months after leaving service that he had "high blood pressure or hypertension."  See Veteran's statement of March 2010.  The Veteran maintains that he has "continuously had problems" with hypertension.  See Veteran's claim of January 2010.

The Veteran has also been diagnosed with the current disability of "Diabetes Mellitus with Renal Manifestations, Type II or Unspecified Type, Uncontrolled."  See November 2011 record of Dr. V. C.  Service treatment records do not show an in-service diagnosis of diabetes.  An October 1983 service treatment record documents a high ("HI") glucose level ("glucose serum 131HI MG/DL (NV 70.00 - 115.00 MG/DL).  Furthermore, a VA treatment record states, without citation to a record, that the Veteran was diagnosed with diabetes in 1984 ("Patient has the following problems Diabetes Mellitus: Type 2. Year diagnosed: 1984").  See VA treatment record of September 2011.  A private treatment record indicates that the Veteran was diagnosed with diabetes mellitus type II in 1985.  See June 2011 record of Dr. P. T.  The Veteran states that he was told by a doctor six months after leaving service that he was "diabetic."  See Veteran's statement of March 2010.  The Veteran maintains that he has "continuously had problems" with diabetes.  See Veteran's claim of January 2010.

The Veteran served to June 1984.  The Board notes that service connection may be presumed for certain chronic diseases, such as hypertension and diabetes mellitus, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  See 38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. 3.307, 3.309 (2015).
The Veteran testified that the doctor who diagnosed his hypertension and diabetes mellitus in 1984 has died.  To date, VA's repeated mailings to the doctor named by the Veteran have been returned to VA as undeliverable.  VA has also advised the Veteran that he is ultimately responsible for providing the relevant records, despite VA's attempt to assist in securing them.  See VA letter of May 2010.

The Veteran has submitted a medical chart stating that a blood glucose level (mg/dL) in the range of 100-125 indicates pre-diabetes and that a level of "126+" indicates diabetes.  See notice of disagreement of April 2016 and attachments.

While the current evidence of record does not suffice for the Board to grant service connection for the disabilities of hypertension or diabetes mellitus, there is evidence of current disabilities and possible in-service disease.  The "low threshold" of whether a current disability may be associated with service has also been met.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Given this evidence, a medical examination and opinion is needed.  See 38 C.F.R. § 3.159(c)(4) (2015).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature, extent, and etiology of his diabetes mellitus.  The claims folder must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests should be conducted.

The examiner is asked to provide an opinion regarding whether it is at least as likely as not that the Veteran's diabetes mellitus is related to service.  The examiner's report should include a discussion of the onset of the Veteran's diabetes mellitus.  The examiner is advised that the Veteran, as a layperson, is competent to report a contemporaneous medical diagnosis.  The VA examiner should in particular discuss the October 1983 service treatment record relating to the Veteran's glucose level.  (VBMS, document labeled "Medical Treatment Record - Government Facility," receipt date 4/11/2016, p.1).

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. Then, schedule the Veteran for a VA examination to determine the nature, extent, and etiology of his hypertension.  The claims folder must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests should be conducted.

The examiner is asked to provide an opinion as to:

a.  whether it is at least as likely as not that the Veteran's hypertension is related to service;

b. whether it is at least as likely as not that the Veteran's hypertension is either (1) caused or (2) aggravated (that is, permanently worsened beyond the normal progression of the disability) by his diabetes mellitus.  If the examiner finds that hypertension is aggravated by diabetes, the examiner should quantify the degree of aggravation.
The examiner's report should discuss the onset of the Veteran's hypertension, including whether in-service blood pressure readings, and any taken within a year of separation from service, are indicative of hypertension.  See VBMS, document labeled STR-Medical, receipt date 7/2/2014, pages 41, 45, and 82 of 113. The examiner is advised that the Veteran, as a layperson, is competent to report a contemporaneous medical diagnosis.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3. Thereafter, readjudicate the issues of entitlement to service connection for hypertension and for diabetes mellitus.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has been given the requisite period of time in which to respond, the case should be returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


